FILED
                             NOT FOR PUBLICATION                            DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EUGENE A. MAUWEE, Sr.                            No. 09-17273

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00122-RCJ-VPC

  v.
                                                 MEMORANDUM *
BILL DONAT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert Jones, District Judge, Presiding

                                                         **
                           Submitted December 14, 2010

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Eugene A. Mauwee, Sr., a Nevada state prisoner, appeals pro se from the

district court’s summary judgment in Mauwee’s 42 U.S.C. § 1983 action making

claims under the First Amendment and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”). We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291 and review de novo. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004).

We affirm.

      The district court properly granted summary judgment on Mauwee’s RLUIPA

claims for damages against the Department of Corrections and the state officials

acting in their official capacities. See Holley v. Cal. Dep’t of Corr., 599 F.3d 1108,

1112 (9th Cir. 2010) (“RLUIPA’s appropriate relief language does not

unambiguously encompass monetary damages so as to effect a waiver of sovereign

immunity from suit for monetary claims”) (internal quotations omitted).

      The district court properly concluded that Mauwee’s claims for injunctive

relief were moot because the record indicates that he is no longer subject to the

policies that allegedly burdened his free exercise rights. See Darring v. Kincheloe,

783 F.2d 874, 876 (9th Cir. 1986).

      The district court properly granted summary judgment on the claims against

the state officials in their individual capacities because these defendants are entitled

to qualified immunity. See Pearson v. Callahan, 129 S.Ct. 808, 818 (2009) (courts

may grant qualified immunity if the right was not clearly established without first

considering whether a constitutional violation occurred). Mauwee had no clearly

established right that other inmates be proscribed from using the sweat lodge. See

Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1069-70 (9th Cir. 2008) (en


                                            2                                    09-17273
banc) (perceived, subjective desecration of sacred sites does not constitute an undue

burden on religion because it neither coerces action violating religious beliefs nor

penalizes religious activity).

       The district court also properly granted summary judgment on Mauwee’s

retaliation claim because he failed to raise a triable issue as to causation. See

Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (“To show the presence of

this element on a motion for summary judgment, [the plaintiff] need only put forth

evidence of retaliatory motive, that, taken in the light most favorable to him,

presents a genuine issue of material fact as to [defendant’s] intent . . . .”) (internal

citation and quotations omitted). Beyond conclusory allegations of retaliatory intent,

Mauwee did not proffer specific facts or evidence supporting this claim. See Taylor

v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“A summary judgment motion cannot

be defeated by relying solely on conclusory allegations unsupported by factual

data.”).

       We decline to reach issues not raised in the opening brief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not raised in the

opening brief are generally waived).

       Mauwee’s remaining contentions are not persuasive.

       AFFIRMED.


                                             3                                      09-17273